Per Curiam.
The motion by the defendant for review of the denial by the Circuit Court of her application for a waiver of fees, costs and security was denied by us on July 26, 1967. State v. Plummer, 155 Conn. 720, 231 A.2d 283. The time for reargument has long since passed. Practice Book § 703. The present motion neglects to recite that the motion for review sought an order which properly lay within the jurisdiction of the Appellate Division of the Circuit Court rather than of this court. General Statutes § 51-265; Practice Book § 740.
The motion for reargument or for a determination of the basis of the decision on the motion for review is denied.